  Case 3:19-cv-00002-DHB-BKE Document 34 Filed 08/25/20 Page 1 of 1

                                                                                    t I


                                                                       U.S. DiSi       IDT
                                                                           AUGUSTA DSV;

                      IN THE UNiTED STATES DISTRICT COURT              20 AUG 25 PU 3=37
                    FOR THE SOUTHERN DISTRICT OF GEORGIA
                                                                      CLERK-jJJisefeu
                                                                          SO.OiST QF^
                                  DUBLIN DIVISION

JOSE L. NIEVES,                            )
                                           )
             Plaintiff,                    )
                                           )
       V.                                  )             CV 319-002
                                           )
STACY MOODY, Correctional Officer,         )
                                           )
              Defendant.                   )


                                       ORDER



       After a careful, de novo review of the file, the Court concurs with the Magistrate

Judge's Report and Recommendation, to which no objections have been filed. Accordingly,

the Court ADOPTS the Report and Recommendation of the Magistrate Judge as its opinion,

DENIES Plaintiffs motion for summary Judgment, (doc. no. 29), GRANTS Defendant's

motion for summary Judgment, (doc. no. 25), DIRECTS the Clerk to ENTER final

judgment in favor of Defendant, and CLOSES this civil action.

       SO ORDERED this            day of August, 2020,




                                                 (NITED STATES DISTRICT JUpGE
